Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 3, 6, 9-12, 15-16 and 19 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on 7/14/2022, with regards to claims 1, 11 and 19 have been fully considered but they are not persuasive. The applicant asserts that the combination of Zachrison, Zhu, Venkataraman and Wang does not teach or suggest: “store, in the one or more memories, a dynamic list of carrier aggregation combinations that are available to end devices serviced by both the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of different carrier aggregation combinations, and wherein the dynamic list prioritizes assignment of combinations of component carriers based on power savings for the end devices”.  Examiner respectfully disagrees.

	The combination of Zachrison, Zhu, Venkataraman and Wang, specifically Venkataraman teaches a first mechanism that populates a list of CA combinations determined to be the most relevant configurations for the UE 105. A second mechanism takes the relevant CA combinations and then specifically orders the CA combinations according to which CA combinations the UE 105 would prefer the network to configure. The order of the CA combinations produced by the second mechanism corresponds to the CA combinations that the UE 105 has determined to have priority based on selected priority factors related to the UEs’ capabilities. The prioritized order of CA combinations may be provided by the UE 105 to the network in the form of a list, a table or any other format that signifies that the UE 105 prefers one particular CA combination over another. Thus, the prioritized order may be provided to the network using any prioritized format. (See Venkataraman; Par. [49], [51])
	
Venkataraman, further teaches that one priority factor is the amount of bandwidth offered by a CA combination when determining the order of CA combinations. Another  priority factor the CA advertising application may consider when ordering the CA combinations is which CA combinations offer the lowest power consumption [Power Saving Factor] for the UE 105. As illustrated in Fig. 5, the UE receives the CA combination that the network has selected as the CA combination for the UE 105 based on the prioritized list of CA combinations provided in the CA advertisement. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE 105. [Therefore, the method, of Venkataraman, includes receiving a plurality of carrier aggregation (CA) combinations, wherein the plurality of CA combinations corresponds to a plurality of bands and wherein the amount of the plurality of CA combinations corresponds to a number of available spots to advertise CA combinations to a network, ordering the plurality of CA combinations into a prioritized format based on a priority factor, and advertising the prioritized format of CA combinations to the network to be assigned then to UEs 105 (End device)]. (See Venkataraman; Par. [55], [57], [62] and Fig. 4 & 5)

The applicant, further asserts that the combination of Zachrison, Zhu, Venkataraman and Wang does not teach or suggest: “assign, from the dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to initially service the end device”.  Examiner respectfully disagrees.

The combination of Zachrison, Zhu, Venkataraman and Wang, specifically Wang teaches the base station determines, by periodically detecting a data buffer size corresponding to the terminal [Based on the DL buffer size/threshold], the resource required for performing data communication with the terminal [Required resources are the frequency bands required by the terminal for communication. Resources/frequency bands are mapped to the CC combinations from all available resources (Resources available Pool)]. (See Wang; Par. [209]-[215], [236])

Therefore, and for the reasons set above,  the combination of Zachrison, Zhu, Venkataraman and Wang teaches the claimed invention.  The rejection of claims 1-20 is sustained.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. (US Pub. No. 2021/0022034 A1) in view of Zhu et al. (US Pub. No. 2013/0242726 A1) in view of Venkataraman et al. (US Pub. No. 2018/0070293 A1) in view of Wang et al. (US Pub. No. 2017/0041950 A1) and further in view of Gaal et al. (US Pub. No. 2019/0052582 A1).
Regarding claim 1, Zachrison discloses a first network device (See Fig. 1; network node 110), comprising: a first communications interface for sending or receiving packets using a wireless access network; the end device connected to the wireless station via the first communication interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); a second communications interface for sending or receiving packets via a second wireless station (See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) one or more memories to store instructions (See Fig. 11; Memory 1160); and one or more processors (See Fig. 11; Processor 1170) configured to execute the instructions to:
identify, based on a downlink buffer size, a buffer size threshold for the end device (See Par. [78], [94] of Zachrison for a reference to the network node 110 determines a first threshold based on the current data traffic load [Buffer size] of the first UE 121); wherein the dynamic list prioritizes assignment of combinations of component carriers (See Par. [51], [58] of Zachrison for a reference to the UEs with the lowest bandwidth (BW) demands are prioritized over the UEs with the highest BW demands. CC combinations are ordered from the lowest BW to the highest BW).
Zachrison does not explicitly disclose determine the downlink buffer size  for the end device connected to both the first  network device station and the second network device; wherein the determining is based on flow properties of a downlink transmission and not based on a reported information from the end device; store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations; select, from a dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to initially service the end device; prioritizes assignment of combinations based on power savings for the end devices; the first radio access technology (RAT) type that supports a 5G New Radio access network (RAN); wherein the second RAT type supports an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E- UTRAN) for the wireless access network; wherein the carrier aggregation combination includes only multiple component carriers for the second RAT type when the component carriers for the second RAT type meet service requirements for the end device; and send, to the end device, an RRC Connection Setup message including instructions to implement the carrier aggregation combination to initially service the end device.
However, Zhu discloses determine the downlink buffer size  for the end device connected to both the first  network device station and the second network device (See Par. [49] and Fig. 8B of Zhu for a reference to generating, by eNB 104 a downlink congestion and buffer report (DCBR) that determines the downlink buffer size associated with a UE); wherein the determining is based on flow properties of a downlink transmission and not based on a reported information from the end device (See Par. [49], [57]-[58] and Fig. 8B of Zhu for a reference to the downlink congestion and buffer report (DCBR) is generated, by the eNB 104, based on characteristics of the traffic [Flow]; including QoS class identifier (QCI), traffic congestion indicator (CI), and traffic average packet delay); send, to the end device, an RRC Connection Setup message including instructions to implement the carrier aggregation combination to initially service the end device (See Par. [61]-[64] of Zhu for a reference to the  UE 102 may receive an RRC response message from the eNB 104 indicating the allocated frequency bands [the selected CC combinations] configured for each UE to use for transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by providing improved QoS support for applications and reducing or eliminating delays suitable for use with delay-sensitive applications. (Zhu; Par. [4])
The combination of Zachrison and Zhu does not explicitly disclose store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device, wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations; select, from a dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to initially service the end device; prioritizes assignment of combinations based on power savings for the end devices; the first radio access technology (RAT) type that supports a 5G New Radio access network (RAN); wherein the second RAT type supports an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E- UTRAN) for the wireless access network; wherein the carrier aggregation combination includes only multiple component carriers for the second RAT type when the component carriers for the second RAT type meet service requirements for the end device.
However, Venkataraman discloses store, in the one or more memories, the dynamic list of carrier aggregation combinations that are available to end devices serviced by the first network device and the second network device (See Par. [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs. The prioritized list is stored in table 400 stored in the memory (See Fig. 1; 115) of each UE105), wherein the dynamic list includes different buffer size thresholds corresponding to each of the different carrier aggregation combinations (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations that fulfill each UE’s traffic load (Buffer Size). CC combinations corresponds to the UE’s traffic load (Buffer Size)); prioritizes assignment of combinations based on power savings for the end devices (See Par. [57] and Fig. 4; Table 400 of Venkataraman for a reference to another  priority factor the CA advertising application may consider when ordering the CA combinations is which CA combinations offer the lowest power consumption [Power Saving Factor] for the UE 105).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])
The combination of Zachrison, Zhu and Venkataraman does not explicitly disclose select, from a dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to initially service the end device; the first radio access technology (RAT) type that supports a 5G New Radio access network (RAN); wherein the second RAT type supports an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E- UTRAN) for the wireless access network; wherein the carrier aggregation combination includes only multiple component carriers for the second RAT type when the component carriers for the second RAT type meet service requirements for the end device.
However, Wang discloses select, from a dynamic list of carrier aggregation combinations and based on the downlink buffer size and the buffer size threshold, a carrier aggregation combination to initially service the end device (See Par. [236], [356] of Wang for a reference to the base station determines, by periodically detecting a data buffer size corresponding to the terminal [Based on the DL buffer size/threshold], the resource required for performing data communication with the terminal [Required resources are mapped to the CC combinations from all available resources (Resources available Pool)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by improving spectrum utilization of the existing licensed spectrum, when selecting the resources that meets each UE’s requirements. (Wang; Par. [3])
The combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose the first radio access technology (RAT) type that supports a 5G New Radio access network (RAN); wherein the second RAT type supports an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E- UTRAN) for the wireless access network; wherein the carrier aggregation combination includes only multiple component carriers for the second RAT type when the component carriers for the second RAT type meet service requirements for the end device.
However, Gaal discloses the first radio access technology (RAT) type that supports a 5G New Radio access network (RAN); wherein the second RAT type supports an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E- UTRAN) for the wireless access network (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)); wherein the carrier aggregation combination includes only multiple component carriers for the second RAT type when the component carriers for the second RAT type meet service requirements for the end device (See Par. [70]-[73] of Gaal for a reference to that determining the number of CCs depends basically on the capability info of the UE120. The buffer size associated with each RAT is compared to the available bandwidth and the number of CCs is allocated to all UEs is based on the buffer size as well, to meet the minimum bandwidth requirements of the QoS). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 2, the combination of Zachrison and Zhu does not explicitly disclose wherein the dynamic list of carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types.
However, Venkataraman discloses wherein the dynamic list of carrier aggregation combinations includes: different combinations of component carriers for multiple RAT types (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 3, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein, when assigning the carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the downlink buffer size to a closest one of different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement 
However, Gaal discloses wherein, when assigning the carrier aggregation combination, the one or more processors are further configured to execute the instructions to: correlate the downlink buffer size to a closest one of different end device buffer sizes, that corresponds to a smallest available uplink or downlink bandwidth that satisfies the service requirement (See Par. [70]-[73] of Gaal for a reference to that determining the number of CCs depends basically on the capability info of the UE120. The buffer size associated with each RAT is compared to the available bandwidth and the number of CCs is allocated to all UEs is based on the buffer size as well, to meet the minimum bandwidth requirements of the QoS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 4, the combination of Zachrison and Zhu does not explicitly disclose wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes.
However, Venkataraman discloses wherein each of the carrier aggregation combinations corresponds to a different buffer size of the different end device buffer sizes (See Par. [55], [57], [62] and Fig. 4; Table 400 of Venkataraman for a reference to the prioritized list is created according to several priority (Order) factors, including CC combinations with the lowest power consumption, CC combinations with the highest bandwidth, and CC combinations that fulfill each UE’s traffic load (Buffer Size)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 5, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal, specifically Zachrison discloses wherein the second communication interface includes an X2-U interface (See Par. [3] of Zachrison for a reference to a direct interface between the radio network nodes, this interface being denoted the X2 interface) and the second network device includes an eNodeB (See Fig. 1; eNodeB 110).

Regarding claim 6, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose the dynamic list of carrier aggregation combination includes different combinations of Evolved UMTS Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio 5G NR component carriers.
However, Gaal discloses the dynamic list of carrier aggregation combination includes different combinations of Evolved UMTS Terrestrial Radio Access (E-UTRA) component carriers and Fifth Generation New Radio 5G NR component carriers (See Par. [30] of Gaal for a reference to the radio access technologies (RATs) that may be implemented includes E-UTRA; a part of UMTS, and (5G NR)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 7, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein the network device uses radio access technology that supports one or more millimeter wave frequency bands.
However, Gaal discloses wherein the network device uses radio access technology that supports one or more millimeter wave frequency bands (See Par. [32] of Gaal for a reference to 5G NR that is implemented as a second RAT supports millimeter wave (mmW) targeting high carrier frequency (e.g. 25 GHz or beyond)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 9, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal, specifically Zachrison discloses using the first communications interface (See Par. [134] and Fig. 13; 3337 of Zachrison for a reference to a radio interface 3337 configured to set up and maintain a wireless connection between UEs and between the UE and its serving base station); provide other of downlink packets to the end device using the second communications interface to an evolved Node B (eNB) (See Par. [3] of Zachrison for a reference to the E-UTRAN specification defines a direct interface between the radio network nodes, this interface being denoted the X2 interface).
the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device.
However, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: provide downlink packets to the end device f (See Par. [33]-[34], [46] and Figs 1 & 2 of Gaal for a reference to the wireless communication network maybe a NR (5G network)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 10, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: verify that the end device is capable of supporting the assigned carrier aggregation combination before sending the instructions to implement the carrier aggregation combination.
However, Gaal discloses wherein the one or more processors are further configured to execute the instructions to: verify that the end device is capable of supporting the assigned carrier aggregation combination before sending the instructions to implement the carrier aggregation combination (See Par. [28], [70]-[73] of Gaal for a reference to the BS 110 evaluates the requirements of services for UE 120 based on the received capability information and allocates (determines) the number of CCs based on the capability info).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 1.

Regarding claim 12, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein the first RAT type operates using one or more millimeter wave frequency bands.
However, Gaal discloses wherein the first RAT type operates using one or more millimeter wave frequency bands (See Par. [32] of Gaal for a reference to New radio (NR) access (e.g., 5G technology) may support various wireless communication services, such as millimeter wave (mmW) targeting high carrier frequency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 13, the combination of Zachrison, Zhu, Venkataraman and Wang does not explicitly disclose wherein determining the downlink buffer size of the end device includes determining a downlink buffer size responsive to a service request.
However, Gaal discloses wherein determining the downlink buffer size of the end device includes determining a downlink buffer size responsive to a service request See Par. [73] of Gaal for a reference to buffer size may be defined during an RRC procedure. The UE 120 transmits capability information included in an RRC request. The buffer size is set (determined) based on capability info for each RAT received by the BS 110).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be improving the system’s performance, by allocating the system’s resources based on the UE’s buffer size and capabilities. (Gaal; Par. [5]-[7])

Regarding claim 15, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal, specifically Zachrison discloses wherein assigning the carrier aggregation combination further includes: determining that the end device supports use of an amount of component carriers in the carrier aggregation combination (See Par. [20], [37], [51] of Zachrison for a reference to that the resources are allocated to the UE based on its requirements of bandwidth. The resources [CC combinations] with the minimum bandwidth that satisfies the UE’s requirements are selected).

Regarding claim 16, the combination of Zachrison and Zhu does not explicitly disclose wherein assigning the carrier aggregation combination further includes: determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination.
However, Venkataraman discloses determining that the end device is equipped to use multi-RAT dual connectivity for each frequency used in the carrier aggregation combination (See Par. [22], [49], [51] and Fig. 4; Table 400 of Venkataraman for a reference to a prioritized list of component carriers combinations is created according to several priority (order) factors for each of the UEs, where the UEs may connect using different radio access technologies (RATs)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Venkataraman, Zhu and Zachrison. The motivation of combination is improving the system’s performance and efficiency by selecting the component carrier combination that meets each UE’s capability and requirements. (Venkataraman; Par. [13])

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a non-transitory computer-readable medium (See Fig. 9; 912) containing instructions executable by at least one processor (See Fig. 9; 912). 

5.	Claim 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Zhu et al. in view of Venkataraman et al. in view of Wang et al. in View of Gaal et al. and further in view of Sundar et al. (US Pub. No. 2017/0111910 A1).
Regarding claim 8, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to: select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition, wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected.
However, Sundar discloses select, for the end device, another carrier aggregation combination when the end device indicates a poor battery condition (See Par. [36]-[37] of Sundar for a reference to the user equipment measures the battery level 605 and compare it to multiple thresholds at different time points to determine if the battery level is below a threshold), wherein the other carrier aggregation combination provides a lower bandwidth than the carrier aggregation combination that was previously selected (See Par. [36]-[37] and Fig. 7 and corresponding description of Sundar for a reference to that if the battery level is below the threshold at a certain time point, one or more frequency band is removed from the candidate CC monitored for CA. A new combination with smaller bandwidth is selected for monitoring CA by the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sundar, Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])



Regarding claim 14, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal does not explicitly disclose wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer.
However, Sundar discloses wherein the downlink buffer size is for a Transmission Control Protocol (TCP)/Internet Protocol (IP) buffer (See Par. [17] of Sundar for a reference to SGW 10, connected to the BS, manages and stores downlink data that includes parameter to define the IP bearer (resource/memory/buffer) servicing the user equipment).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sundar, Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be to conserve battery power, and reduce the battery drain rate of the user equipment, by removing one or more frequency bands from a subset of frequency bands that are monitored as candidate CCs for carrier aggregation. (Sundar; Par. [37])

6.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrison et al. in view of Zhu et al. in view of Venkataraman et al. in view of Wang et al. in view of Gaal et al. and further in view of Uchino et al. (US Pub. No. 2015/0319641 A1).
Regarding claim 17, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal does not explicitly disclose method of claim 11, further comprising: identifying an updated downlink buffer size for the end device; and selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size.
However, Uchino discloses identifying an updated downlink buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
selecting for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino, Gaal, Wang, Venkataraman, Zhu and Zachrison. The motivation of combination would be to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])

Regarding claim 20, the combination of Zachrison, Zhu, Venkataraman, Wang and Gaal does not explicitly disclose non-transitory computer-readable medium of claim 19, further comprising instructions to cause the at least one processor to: identify an updated downlink buffer size for the end device; and select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size.
However, Uchino discloses identify an updated downlink buffer size for the end device (See Par. [37], [67] of Uchino for a reference to the UE 10 supplies the most updated buffer size of newly accumulated data to the macro eNB); and 
select for the end device, and in response to the identifying, another carrier aggregation combination based on the updated downlink buffer size (See Par. [37], [43], [62]-[63] of Uchino for a reference to the eNB 30 allocates a new number of components carriers to the UE 10 based on the most updated buffer size).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino, Gaal, Wang Venkataraman, Zhu and Zachrison. The motivation of combination would be to facilitating the allocation of the appropriate quantity of UL resources to the UE, by the eNB, knowing the most updated information about the buffer size (how much data is accumulated in the UE). (Uchino; Par. [6]-[8])












Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hayashi et al. (US. Pub. No. 2019/0090126 A1) discloses a terminal apparatus and a base station apparatus that enable efficient communication by using a non-allocated frequency band or a shared frequency band. 
Uemura et al. (US. Pub. No. 2015/0036574 A1) discloses a method for performing efficient transmission and reception control that reduces power consumption and improve the efficiency of radio resource utilization.
Kusashima et al. (US. Pub. No. 2018/0220462 A1) discloses a technique of a terminal device, a base station device, and a communication method that enable efficient communication.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413